Citation Nr: 1204010	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for ilio-inguinal nerve entrapment, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for status post left inguinal hernia repair.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for an increased rating for ilio-inguinal nerve entrapment and status post left inguinal hernia repair, and a total rating based on individual unemployability due to service-connected disability. 

The claim for a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's ilio-inguinal nerve entrapment is manifested by pain.

2.  The Veteran's inguinal hernia is not recurrent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for ilio-inguinal nerve entrapment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2011).

2.  The criteria for a compensable evaluation for status post left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2007 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating and a TDIU.  In addition, the letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a May 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA and private medical records, and VA examination reports.

A VA clinical examination with respect to the current claim has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


A.  Ilio-inguinal nerve entrapment

A 10 percent evaluation may be assigned for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.

VA outpatient treatment records disclose the Veteran reported persistent left groin pain in May 2007.  He said he noticed only some superficial skin numbness and that he still had pain deep in the inguinal canal.  The assessment was neuropathic pain secondary to scarring.  In August 2007, a VA physician wrote that the Veteran had had chronic left inguinal pain following a left inguinal hernia repair.  She stated his pain was constant and interfered with his daily activities and quality of life.  He had not experienced significant relief from any pain control modalities.

On VA genitourinary examination in September 2007, the Veteran reported numbness around the surgical site only.  He was wearing a lidocaine patch on the inguinal area every day.  The examiner stated he was unable to perform a sensation examination due to the lidocaine patch.  The pertinent impression was status post left entrapment release of the left ilio-inguinal nerve entrapment.

The Veteran was seen by a private physician in February 2008, and it was indicated he had chronic left inguinal pain.

In May 2008, the VA physician who conducted the September 2007 VA genitourinary examination commented the Veteran had chronic pain syndrome secondary to his left herniorrhaphy, ilio-inguinal nerve entrapment.

When seen in a VA outpatient treatment clinic in May 2008, the Veteran reported an increase in left groin pain.  There was pain to the left inguinal canal on examination.  He was seen in the mental health clinic in February 2009, and mid-way through the session, the Veteran needed to stand because of pain in the groin and back.  He was also seen in primary care that day and it was noted he had a ventral hernia.

The Board acknowledges the Veteran has pain in his left groin area.  He is in receipt of a 10 percent evaluation for the nerve entrapment.  This is the maximum rating for this disability, and there is no basis for a higher evaluation.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Status post left inguinal hernia repair

A 60 percent evaluation may be assigned for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  When small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, a 30 percent rating is for assignment.  When postoperative recurrent, readily reducible and well supported by truss or belt, a 10 percent evaluation may be assigned.  A noncompensable evaluation is assignable when not operated, but remediable or when small, reducible, or without true hernia protrusion.  Note:  Add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The only evidence supporting the Veteran's claim consists of his statements.  He asserts there is tenderness to palpation in the area of the hernia.

The evidence against the Veteran's claim includes the medical findings of record.  While the Board acknowledges the Veteran has undergone surgery for the hernia, the extensive medical records show no recurrence of the hernia.  When the Veteran was seen in a VA outpatient clinic in May 2007, it was specifically noted, while there was tenderness, there was no visible mass in the inguinal area and no clinical evidence of a hernia. 

Similarly, no hernia was palpated on the genitourinary examination conducted by the VA in September 2007.  

VA outpatient treatment records disclose that the Veteran was seen in May 2008 and reported increased pain in the left groin.  No hernias were noted on examination.

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his inguinal hernia.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his inguinal hernia is recurrent, so as to warrant a compensable evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of the left inguinal hernia repair.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Additional considerations

The Board has also considered whether the Veteran's service-connected ilio-inguinal nerve entrapment or status post left inguinal hernia repair presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for either disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An increased rating for ilio-inguinal nerve entrapment is denied.

A compensable evaluation for status post left inguinal hernia repair is denied.


REMAND

The Veteran also asserts he is unable to work due to the severity of his service-connected disabilities.  

Service connection is in effect for bilateral hearing loss, evaluated as 40 percent disabling; depressive disorder, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; scar, residual of a left herniorrhaphy, evaluated as 10 percent disabling; ilio-inguinal nerve entrapment, evaluated as 10 percent disabling; left orchalgia and epididymitis, evaluated as 10 percent disabling; and status post left inguinal hernia repair, evaluated as noncompensable.  The combined schedular rating is 70 percent.  The Board notes that the July 2008 rating decision that granted service connection for depressive disorder indicated the Veteran's service-connected left orchalgia and epididymitis and residuals pain from the left inguinal hernia exacerbated his psychiatric disability.  It was stated, however, that prior to the exacerbation, the Veteran had a psychiatric disability that was 50 percent disabling.  Since it was concluded the psychiatric disability was 70 percent disabling, the RO assigned a 20 percent evaluation for it.

Following a VA audiometric examination in September 2007, the diagnosis was moderately severe to severe bilateral sensorineural hearing loss.  The examiner commented that the Veteran's hearing loss and tinnitus did not prevent him from obtaining and maintaining gainful employment.  She stated they might create increased difficulty in some employment settings, and added the hearing loss does not prevent gainful employment.

As noted above, the Veteran was afforded a VA genitourinary examination in September 2007.  The examiner noted the Veteran had not worked since 1991 because of a (nonservice-connected) back disability.  He stated the Veteran appeared to be in constant pain from the left inguinal hernia repair with secondary conditions and that he would find it difficult in any working condition, even a non-laborious condition.  He added the Veteran's other nonservice-connected conditions would have no effect on work.

The examiner who conducted the VA genitourinary examination was contacted for an opinion regarding the Veteran's employment.  After reviewing the records, the examiner stated the chronic pain might interfere with some employment, but would not exclude him from substantially gainful employment.  He noted the current treatment was not of a level that would interfere with employment, and that all service-connected disabilities do not exclude him from substantially gainful employment.

VA outpatient treatment records reveal that the Veteran was seen in the mental health clinic in January 2009 for follow-up of major depression.  It was noted the Veteran's family thought he was doing better on medication, but he still felt depressed and anxious.  The examiner stated he thought the major depression alone was sufficient to make it unlikely the Veteran would be able to seek and maintain sustained competitive employment.  The following month, the Veteran reported he had experienced some fleeting suicidal ideation one year earlier, with no plan, but that he had not had such thoughts since.  It was indicated the Veteran did not want to talk about his childhood.  In April 2009, the examiner again stated the Veteran remained quite unable to work.  He noted the depression was a bit better, but still quite effectively preventing the Veteran from seeking and maintaining sustained competitive employment.  

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected disabilities since 2008.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule appropriate VA examinations to determine the nature and extent of his service-connected disabilities.  All necessary tests should be performed.  The claims folder should be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) should provide an opinion as to whether the service-connected disabilities, without regard to age or any nonservice-connected disability, preclude the Veteran from securing and following substantially gainful employment in light of his educational and occupational background.  A rationale for the conclusion should be provided.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


